ACCEPTED
                                                                                           03-15-00241-CR
                                                                                                   7473894
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    10/21/2015 12:35:13 PM
                                                                                         JEFFREY D. KYLE
                               No. 03-15-00241-CR                                                   CLERK


                                         IN THE
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  10/21/2015 12:35:13 PM
                          THIRD DISTRICT OF TEXAS                    JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

MICHAEL JOHN JAMES                         §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 427TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-13-907320

          STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Aggravated Assault with a Deadly Weapon, the

appellant filed his notice of appeal in the above cause on April 23, 2015. Appellant’s

counsel filed a brief on September 21, 2015.


                                           1
      (b)      The State’s brief is currently due on October 21, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in two other pending

            appellate cases, (i.e. Terrell Maxwell v. State of Texas, No. 03-14-00586-

            CR; and Miguel Macias v. State of Texas, No. 14-15-00030-CR). The

            undersigned attorney is also responsible for preparing the State’s brief in

            another pending appellate case (i.e. Miguel Radilla Esquivel v. State of

            Texas, No. 03-14-00544-CR). The undersigned attorney is also responsible

            for preparing a response to a pending Petition for Writ of Certiorari in the

            United States Supreme Court (i.e. Henry Gonzales, Jr. v. Texas, No. 15-

            6453).

      2. In addition, the undersigned attorney, as the director of the Appellate

            Division of the Travis County District Attorney’s Office, has been required,


                                             2
         during the pendency of the instant appeal, to spend a considerable amount of

         time working on a variety of other legal matters and administrative issues.

      3. This request is not made for the purpose of delay but to ensure the

         submission of a brief that fully addresses the issues and assists the Court in

         its disposition of this case.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to November 20, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ M. Scott Taliaferro
                                              M. Scott Taliaferro
                                              Assistant District Attorney
                                              State Bar No. 00785584
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. (512) 854-4810
                                              Scott.Taliaferro@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

346 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 21st day of October, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Leonard

Martinez, Attorney at Law, 812 San Antonio Street, Suite 104, Austin, Texas

78701, lmartinezlawoffice2750@gmail.com.

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney



                                           4